KELLEY, Judge,
dissenting.
I respectfully dissent. I disagree with the majority’s holding that the implied consent warnings provided by Officer Miller to Pod-gurski were adequate. I believe that Officer Miller’s omission from the implied consent warning given to Podgurski that her license would be suspended for a period of one year upon refusal of chemical testing is not harmless error.
The length of time that a licensee’s operating privileges are to be suspended for a refusal to submit to chemical testing is an *235essential element in order for the licensee to make an informed refusal. I find our Supreme Court’s recent holding in Department of Transportation, Bureau of Driver Licensing v. Ingram, 538 Pa. 236, 648 A.2d 285 (1994) instructive.
In Ingram, our Supreme Court set forth exactly what was required for a proper warning in accordance with its previous decision in Department of Transportation, Bureau of Traffic Safety v. O’Connell, 521 Pa. 242, 555 A.2d 873 (1989). The Supreme Court specifically held that
a proper O’Connell warning must include the following information: first, a motorist must be informed that his driving privileges will be suspended for one year if he refuses chemical testing; second, the motorist must be informed that his Miranda rights do not apply to chemical testing. This is by no means a mantra that the police must recite like automatons. The subject matter, however, should be covered in warnings issued by the police.
Id., 538 Pa. at -, 648 A.2d at 294. (Emphasis added, footnotes omitted.)
I recognize that Ingram did not involve the specific issue of whether a failure by the police to inform a licensee of the length of the suspension for a refusal to submit to chemical testing rendered the implied consent warning inadequate. However, the Supreme Court’s inclusion of the length of time in its holding, stating the proper O’Connell warning indicates that the length of the suspension is an essential element of an implied consent warning and the police must inform a licensee of the length of the suspension when providing a licensee with the required implied consent warning.
For these reasons, I would reverse the trial court and reinstate Podgurski’s operating privileges.